United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS COMMAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1867
Issued: April 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 7, 2010 appellant filed a timely appeal from the June 8, 2010 merit decision of
the Office of Workers’ Compensation Programs concerning entitlement to schedule award
compensation. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
a two percent permanent impairment of her right arm and a two percent permanent impairment
of her left arm, for which she received schedule awards.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
In July 1999, the Office accepted that appellant, then a 36-year-old office automation
assistant, sustained bilateral carpal tunnel syndrome due to her repetitive work duties over time.
Appellant stopped work in June 1999 and returned to light-duty work on a full-time basis in
February 2000. She stopped work for various periods and the Office paid her compensation for
disability.
On September 15, 2000 Dr. Dori Cage, an attending Board-certified orthopedic surgeon,
performed a left carpal tunnel release. Appellant had a right carpal tunnel release on August 2,
2005 and a repeat left carpal tunnel release on March 7, 2006. These surgical procedures were
authorized by the Office.
In a June 20, 2007 report, Dr. Charles Nicol, a Board-certified neurologist serving as an
Office referral physician, stated that appellant had no specific neurologic abnormality. He
thought that her symptoms were masked by her anxiety depressive neurosis.
In an October 29, 2007 report, Dr. Craig E. Weil, an attending Board-certified hand
surgeon, stated that appellant continued to complain of aching, cramping and numbness in both
hands. Appellant had a long history of bilateral carpal tunnel syndrome, but there was no
evidence of chronic complex regional pain syndrome and the findings of neurologic testing after
her surgeries were negative. Dr. Weil recommended that she schedule a return visit if she felt it
necessary and stated, “She does appear to have eight percent impairments (sic) of each hand,
based on neurologic symptoms and pain.”2 After a July 14, 2008 visit, he stated, “[Appellant]
may be able to return to full duty. An [functional capacity evaluation] might be helpful to
establish full work ability.”
In February 2010, the Office referred appellant to Dr. David Whitcomb, a Board-certified
neurologist, for evaluation of her arms. The record reveals that she had undergone limited
medical treatment for her arms since late 2007.
In a March 1, 2010 report, Dr. Whitcomb stated that appellant related that she continued
to have intermittent pain and swelling in both hands. On physical examination, appellant had
full range of arm motion with some pain, especially the wrists. There were well-healed incisions
on both volar wrists and there was no significant atrophy or edema. Appellant’s motor power in
the arms showed no arm drift, muscle tone was normal and power was normal except for 4-4+/5
weakest with right thumb abduction and slightly diminished power with left thumb abduction.
Dr. Whitcomb stated that sensation was intact to light touch, but there was a spotty decrease of
pinprick sensation in both hands, probably in the median nerve distribution. He diagnosed
bilateral carpal tunnel syndrome with past surgeries and asserted it was likely that some
component of appellant’s chronic pain was due to other musculoskeletal problems such as
arthritis or myofascial pain. Dr. Whitcomb indicated that appellant had obvious continued pain
and numbness in both hands and posited that the numbness, at least, was undoubtedly due to
residual damage to the median nerves from her carpal tunnel syndrome. He indicated that
2

On August 13, 2007 Dr. Weil advised that appellant could return to work on a full-time basis with restrictions
including limited use of her right arm and hand.

2

appellant had obtained maximum treatment for her carpal tunnel syndrome and had permanent
residuals of her work injury in that her arm symptoms were unlikely to improve. Appellant
could work on a full-time basis with restrictions such as using a special computer mouse.
In a March 26, 2010 report, Dr. William Pujadas, a Board-certified orthopedic surgeon
serving as an Office medical adviser, reviewed the medical evidence of record, including the
March 1, 2010 report of Dr. Whitcomb. He concluded that appellant had a two percent
permanent impairment of her right and left arms under the standards of the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed.
2009). Dr. Pujadas stated that it was medically probable that appellant continued to experience
permanent residuals of her work-related bilateral carpal tunnel syndrome including symptoms
that usually worsened with greater use of the hands. He noted that diagnostic testing from
August 1999 showed very mild bilateral carpal tunnel syndrome and indicated that appellant
complained of pain, numbness and decreased sensation along the median nerve distribution in
both arms and hands. The date of maximum medical improvement was March 1, 2010, the date
of Dr. Whitcomb’s evaluation. Dr. Pujadas rated appellant’s arm impairment under Table 15-23
(Entrapment/Compression Neuropathy Impairment). For each arm appellant fell under grade
modifier 1 for the test findings category (due to a conduction delay), grade modifier 1 for history
(mild intermittent symptoms), and grade modifier 2 for physical findings (decreased sensation).
Averaging these grade modifier values yielded a 1.3 value which, when rounded down, meant
that she fell under grade modifier 1 with a default value of two percent. For functional scale,
appellant fell under grade modifier 1 (average score) and therefore there was no change from the
default value of two percent in each arm. Dr. Pujadas stated that Dr. Weil did not apply the
standards of the sixth edition of the A.M.A., Guides and posited that Dr. Whitcomb’s evaluation
carried more weight than the less recent evaluation of Dr. Nicol.
On May 18, 2010 appellant filed a claim for a schedule award due to her accepted
condition.
In a June 8, 2010 decision, the Office granted appellant a schedule award for a two
percent permanent impairment of her left arm and a two percent permanent impairment of her
right arm.
LEGAL PRECEDENT
The schedule award provision of the Act3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

3

appropriate standard for evaluating schedule losses.5 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.6
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.7 In
Table 15-23, grade modifier levels (ranging from 0 to 4) are described for the categories test
findings, history and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.8
ANALYSIS
The Office accepted that appellant sustained bilateral carpal tunnel syndrome due to her
repetitive work duties over time. In a June 8, 2010 decision, the Office granted her a schedule
award for a two percent permanent impairment of her left and right arms. The award was based
on the March 26, 2010 impairment rating of Dr. Pujadas, a Board-certified orthopedic surgeon
serving as an Office medical adviser, who evaluated the medical evidence of record including the
March 1, 2010 report of Dr. Whitcomb, a Board-certified neurologist serving as an Office
referral physician.
The Board finds that Dr. Pujadas provided a proper impairment rating under the standards
of the sixth edition of the A.M.A., Guides and that appellant did not submit evidence showing
that she has more than a two percent permanent impairment of her left arm and a two percent
permanent impairment of her right arm.
In his March 26, 2010 report, Dr. Pujadas discussed appellant’s medical history,
including the course of her arm and hand symptoms and findings on examination and diagnostic
testing. He found that the date of maximum medical improvement was March 1, 2010, the date
of Dr. Whitcomb’s evaluation. Dr. Pujadas evaluated appellant’s arm impairment under Table
15-23 (Entrapment/Compression Neuropathy Impairment) and found that for each arm she fell
under grade modifier 1 for test findings (conduction delay), grade modifier 1 for history (mild
intermittent symptoms), and grade modifier 2 for physical findings (decreased sensation). He
averaged these grade modifier values to 1.3 and rounded this value down to 1 which meant that
she fell under grade modifier 1. The default value under grade modifier 1 is two percent.
Dr. Pujadas indicated that appellant’s functional scale fell under grade modifier 1 (average score)
and therefore there was no change from the default value of two percent in each arm.9 He
5

Id.

6

FECA Bulletin No. 09-03 (issued March 15, 2009).

7

See A.M.A., Guides 449, Table 15-23.

8

Id. at 448-50.

9

Dr. Pujadas indicated that Dr. Whitcomb’s evaluation provided a more useful basis for evaluating appellant’s
impairment than that of Dr. Nicol. The Board notes that this assessment was appropriate as Dr. Whitcomb’s
evaluation was more recent and more detailed than that of Dr. Nicol.

4

properly concluded that she had a two percent permanent impairment of her left arm and a two
percent permanent impairment of her right arm.
On appeal appellant argued that her impairment rating should be higher because she still
had problems with her arms, including limited range of motion. However, the issue of the
present case is medical in nature and must be resolved by the medical opinion evidence of
record. Appellant also questioned why physicians arrived at different conclusions regarding her
impairment. The record contains an October 29, 2007 report in which Dr. Weil, an attending
Board-certified hand surgeon, stated that appellant had an eight percent impairment of each hand
“based on neurologic symptoms and pain.” However, Dr. Weil did not explain how he derived
at this impairment rating and it appears to have been made under the standards of the fifth edition
of the A.M.A., Guides. As the Office’s June 8, 2010 decision was issued after May 1, 2009, the
effective date of the sixth edition of the A.M.A., Guides, it was appropriate for appellant’s
impairment to be evaluated under the standards of the sixth edition of the A.M.A., Guides.
For these reasons, the record does not contain probative medical evidence showing that
appellant has more than a two percent permanent impairment of her left arm and a two percent
permanent impairment of her right arm.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than a two percent permanent impairment of her left arm and a two percent permanent
impairment of her right arm, for which she received schedule awards.

5

ORDER
IT IS HEREBY ORDERED THAT the June 8, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 20, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

